Case 18-00851-TLM        Doc 97     Filed 07/01/20 Entered 07/01/20 14:23:08             Desc Main
                                   Document      Page 1 of 22




Brent R. Wilson, ISB No. 8936
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5261
Email: bwilson@hawleytroxell.com

Former Attorneys for Trustee Noah G. Hillen


                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

In re:                                           )     Case No. 18-00851-TLM
                                                 )
RENTMASTER OF REXBURG, LLC,                      )     Chapter 7
                                                 )
               Debtor.                           )
                                                 )


  FINAL APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR COUNSEL

          Notice of Final Application for Allowance of Fees and Costs for Counsel
                       and Opportunity to Object and for a Hearing

No Objection. The Court may consider this request for an order without further notice or hearing
unless a party in interest files an objection within twenty-one (21) days of the date of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further notice
or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A copy of
the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.



FINAL APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR
COUNSEL - 1
                                                                                        48489.0012.12947410.1
Case 18-00851-TLM        Doc 97       Filed 07/01/20 Entered 07/01/20 14:23:08        Desc Main
                                     Document      Page 2 of 22




       Brent R. Wilson of HAWLEY TROXELL ENNIS & HAWLEY LLP (the “Applicant”) applies

to the Court for allowance of attorney fees and costs pursuant to 11 U.S.C. §§ 327 and 330 and

Federal Rule of Bankruptcy Procedure 2016(a). The Applicant respectfully states and represents

to the Court that:

       1.      The Applicant was, prior to the substitution of counsel, the attorney of record for

Noah G. Hillen (the “Trustee”), Trustee for the bankruptcy estate of Debtor Rentmaster of

Rexburg, LLC (the “Estate”), and makes this application for allowance of compensation for

professional services rendered, and for reimbursement for actual, necessary costs and expenses

incurred representing the Trustee.

       2.      In representing the Trustee, as detailed below, the Applicant investigated the

financial affairs of the Debtor Rentmaster of Rexburg, LLC (“Debtor”), researched the

applicable law, subpoenaed various bank and other records from third parties, evaluated bank

records of Debtor, defended a motion for joint administration of related bankruptcies, attended

the § 341 meeting and consulted with the Trustee regarding issues raised therein, and worked

with the accountant in acquiring the information needed to evaluate Estate claims.

       3.      All services for which compensation is requested by the Applicant were

performed for and on behalf of the Trustee as the representative of the Estate, and not on behalf

of any committee, creditor, or any other person. Each attorney involved in the services for which

compensation is requested are specifically identified on the attached Exhibit A, and incorporated

herein by reference.

       4.      The Applicant is seeking payment of the attorney fees and costs pursuant to the

Contract of Employment attached to the Application to Employ Counsel as Exhibit A [Dkt. No.


FINAL APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR
COUNSEL - 2
                                                                                      48489.0012.12947410.1
Case 18-00851-TLM       Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08            Desc Main
                                 Document      Page 3 of 22




22] filed on September 10, 2018, which was approved by Order of the Court on October 11,

2018 [Dkt. No. 39].

       5.     The Applicant has rendered services to the Trustee in the manner described on the

attached Exhibit A. The total amount of attorney fees stated in Exhibit A is $11,246.50.

       6.     In addition, the Applicant incurred expenses and/or costs described and itemized

in the statement attached hereto as Exhibit A, in connection with the Applicant’s activities as

attorney for the Trustee. The total amount of expenses and/or costs stated in Exhibit A is

$1,323.61.

       7.     Further details of the work performed by the Applicant in this case, as well as

other details as provided in the Narrative Summary form required by the U.S. Trustee, are

attached hereto as Exhibit B. The project summary of services rendered to Trustee is as follows.

              a)      Application to Employ and Investigate Assets of the Estate. Upon being
                      contacted by Trustee, the Applicant reviewed the legal claims and analysis
                      involved in the case, and the Applicant prepared and filed an application
                      to be employed. The Applicant conducted research into the assets of the
                      Estate. The benefit to the Estate was to commence the case and compile
                      necessary information to eventually pursue Estate claims. The status of
                      this project is complete and was conducted by Brent Wilson. The total
                      number of hours under this project was 6.5 hours and the fees sought are
                      based upon the fee agreement.

              b)      Defend Motion for Joint Administration, Subpoena Multiple Bank and
                      Other Records from Third Parties, and Work with the Accountant to
                      Compile Information. The Applicant objected to the joint administration
                      of the cases via a memorandum and hearing with the Bankruptcy Court.
                      The Applicant drafted and served multiple subpoenas to gather the
                      information to support Estate claims now being pursued, and worked with
                      the Accountant hired in the case to obtain the appropriate information
                      from the third parties. The benefit to the Estate was providing the Court
                      with the Trustee’s view regarding joint administration and to obtain all
                      necessary information from multiple third parties to pursue Estate claims.
                      The status of this project is complete and was conducted by Brent Wilson.


FINAL APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR
COUNSEL - 3
                                                                                     48489.0012.12947410.1
Case 18-00851-TLM        Doc 97      Filed 07/01/20 Entered 07/01/20 14:23:08         Desc Main
                                    Document      Page 4 of 22




                      The total number of hours under this project was 51.70 hours and the fees
                      sought are based upon the fee agreement.

               c)     Fee Application. The Applicant drafted this Application, and all exhibits
                      thereto. The benefit to the Estate was the payment of Trustee’s counsel to
                      move the case to a position to pay the creditors of the Estate and
                      eventually close the case. The status of this project is pending court
                      approval and was conducted by Brent Wilson. The total number of hours
                      under this project was 2.0 hours and the fees sought are based upon the fee
                      agreement.

       8.      The fees requested by this Application shall not be shared with any other parties

outside the Applicant’s law firm.

       9.      The source of funds of any compensation granted to Applicant will be paid from

the funds currently being held by the Estate or that will be acquired by the Estate via various

adversary proceedings. There are sufficient funds, or will be upon completion of the adversary

proceedings, in the Estate to pay the fees requested through this Application.

       10.     The Applicant has not received any attorney fees or costs from the Estate, and this

Application will be the only Application for compensation by Applicant.

       11.     The Trustee has reviewed this Application and approved the Application and

amounts requested.

       WHEREFORE, the Applicant requests that an allowance be made in the sum of

$11,246.50 for services rendered on behalf of the Trustee and $1,323.61 for reimbursement of

expenses incurred by the Application for a total of $12,570.11 as part of the attorney fees and

costs for the representation of the Trustee in the above-captioned bankruptcy case.




FINAL APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR
COUNSEL - 4
                                                                                      48489.0012.12947410.1
Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08    Desc Main
                               Document      Page 5 of 22




DATED THIS 1st day of July, 2020.

                                        HAWLEY TROXELL ENNIS & HAWLEY LLP




                                        By/s/ Brent R. Wilson ________________________
                                           Brent R. Wilson, ISB No. 8936
                                           Former Attorneys for Trustee Noah G. Hillen




FINAL APPLICATION FOR ALLOWANCE OF FEES AND COSTS FOR
COUNSEL - 5
                                                                           48489.0012.12947410.1
Case 18-00851-TLM      Doc 97     Filed 07/01/20 Entered 07/01/20 14:23:08   Desc Main
                                 Document      Page 6 of 22



                                    SUMMARY SHEET

Name of Applicant:                 Brent R. Wilson of HAWLEY TROXELL ENNIS AND HAWLEY
                                   LLP

Role in Case:                      Attorney for Trustee

Previous Requests

Fees Previously Requested:         $0.00

Fees Previously Awarded:           $0.00

Expenses Previously Requested:     $0.00

Expenses Previously Awarded:       $0.00

Retainer Paid:                     $0.00

Current Application

Fees Requested:                    $11,246.50

Expenses Requested:                $1,323.61

Total Requested:                   $12,570.11




                                                                             48489.0012.12947415.1
        Case 18-00851-TLM                    Doc 97        Filed 07/01/20 Entered 07/01/20 14:23:08                           Desc Main
                                                          DocumentEXHIBIT A 7 of 22
                                                                        Page                                                              Remit to:
                                                                                                                    Hawley Troxell Ennis & Hawley
                                                                                                                       877 Main Street, Suite 1000
                                                                                                                              Post Office Box 1617
 Boise • Coeur d’Alene • Idaho Falls • Pocatello • Reno                                                                   Boise, Idaho 83701-1617
                                                                                                                                   EIN: XX-XXXXXXX
                                                                                                                  208.344.6000 • Fax 208.954.5284
                                                                                                                          www.hawleytroxell.com



Noah Hillen, Chartered
ngh@hillenlaw.com                                                                                Billing Attorney:       SRS
                                                                                                 Invoice No:             403916
                                                                                                 Invoice Date:           December 11, 2019
                                                                                                 File Number:            48489.0012


For Services Through June 2020:
Rentmaster of Rexburg, LLC / Fraudulent Transfer - Avoidance Actions


                                                     Legal Services:                                                                   $11,246.50

                                                     Disbursements and Other Charges:                                                    $1,323.61

                                                     Total Due This Invoice:                                                           $12,570.11


                 Interest on past due amounts will be due if this invoice is not paid on or before 01/10/20


 Date            Professional             Hours       Task      Activity      Description of Legal Services                               Amount

 09/09/18        BWIL                        0.70                             FEE/EMPLOYMENT                                           [no charge/
                                                                              APPLICATIONS: Draft application                                  pre
                                                                              to employ counsel (0.3); draft verified                 .2+.1+order
                                                                              statement of counsel (0.2); draft                          approving
                                                                              engagement agreement with trustee                      employment]
                                                                              (0.1); and correspond with the trustee
                                                                              regarding the same (0.1).




                                            PAYMENT DUE IN U.S. DOLLARS UPON RECEIPT OF INVOICE

                                                 Current charges only. Unpaid balances not included.
                                          Disbursements not yet recorded will be included in future invoices.
    After 30 days, a monthly interest charge of 1% per month from the invoice date (or such lower rate as required by applicable law) will be due.
              Should a collection action or proceeding be necessary, attorney’s fees and costs for such collection effort will also be due.
                                                         Hawley Troxell Ennis & Hawley LLP

   If payment is made by wire remittance, please direct to:

   Hawley Troxell Ennis & Hawley LLP Depository Account
   Wells Fargo Bank, N. A.
   877 W. Main St., Boise, ID 83702
   Bank Routing # 121000248
   Account #003-00017-47
   Please reference your Hawley Troxell Account No.

   When you provide a check as payment, you authorize us either to use information from your check to make a one-time electronic fund transfer
   from your account or to process the payment as a check transaction. When we use information from your check to make an electronic fund
   transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and you will not receive your check
   back from your financial institution.
                                                                                                                               48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document      Page
                                              December 11, 8 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task     Activity   Description of Legal Services                        Amount

09/10/18    BWIL            0.20                       FEE/EMPLOYMENT                                        $37.00
                                                       APPLICATIONS: Finalize
                                                       application to employ; and cause the
                                                       same to be filed.

09/17/18    BWIL            0.10                       ASSET ANALYSIS AND                                    $18.50
                                                       RECOVERY: Call with the trustee
                                                       regarding strategy.

10/03/18    BWIL            0.20                       ASSET ANALYSIS AND                                    $37.00
                                                       RECOVERY: Review documents
                                                       provided by trustee; and prepare plan of
                                                       action for file.

10/05/18    BWIL            0.20                       ASSET ANALYSIS AND                                    $37.00
                                                       RECOVERY: Draft and submit
                                                       proposed order granting application to
                                                       employ.

10/15/18    BWIL            0.40                       LITIGATION: Evaluate motion to                        $74.00
                                                       consolidate filed by creditors; and
                                                       discuss with the trustee the
                                                       ramifications and plan of action.

10/16/18    BWIL            0.50                       LITIGATION: Review email from                         $92.50
                                                       chapter 7 trustee on related case as to
                                                       the joint administration motion (0.1);
                                                       draft response (0.1); contact counsel for
                                                       the movant and request additional
                                                       information and advise of the response
                                                       received and discuss issues with
                                                       trustee (0.3).

10/17/18    BWIL            0.20                       LITIGATION: Discuss settlement                        $37.00
                                                       with defendant's counsel in response to
                                                       position letter sent on behalf of the
                                                       estate; review counsel's offer; and send
                                                       to the trustee for comment with
                                                       analysis.

10/19/18    BWIL            0.50                       LITIGATION: Review motion for joint                   $92.50
                                                       administration; and prepare response.

10/23/18    BWIL            3.50                       LITIGATION: Research objection to                    $647.50
                                                       motion for joint administration filed by
                                                       creditors of the estate (2.0); and draft
                                                       objection to motion (1.5).




                                                Page 2
                                                                                                  48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document      Page
                                              December 11, 9 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task     Activity   Description of Legal Services                        Amount

10/24/18    BWIL            2.00                       LITIGATION: Finalize objection to                    $370.00
                                                       motion for joint administration (1.7);
                                                       cause the same to be filed (0.1); reach
                                                       out to calendaring clerk to obtain
                                                       hearing date (0.1); and call to chapter 7
                                                       trustee's counsel on the related matter
                                                       to discuss issues and procedure
                                                       forward (0.1).

10/25/18    BWIL            0.10                       LITIGATION: Draft and file notice of                  $18.50
                                                       hearing on objection to motion for joint
                                                       administration.

11/05/18    BWIL            2.40                       LITIGATION: Prepare for, attend,                     $444.00
                                                       and argue objection to motion for joint
                                                       administration; discuss issues with the
                                                       parties post-hearing; and draft proposed
                                                       order as requested by the Court.

11/13/18    BWIL            0.20                       ASSET ANALYSIS AND                                    $37.00
                                                       RECOVERY: Prepare and file notice
                                                       of appearance in the associated
                                                       Paradigm bankruptcy case; and review
                                                       status of the case.

11/16/18    BWIL            0.50                       ASSET ANALYSIS AND                                    $92.50
                                                       RECOVERY: Attend creditor
                                                       meeting; and discuss plan of action with
                                                       the trustee.

11/21/18    BWIL            0.30                       ASSET ANALYSIS AND                                    $55.50
                                                       RECOVERY: Evaluate complaint
                                                       filed by creditors; and advise the trustee
                                                       regarding the same.

12/12/18    BWIL            3.30                       ASSET ANALYSIS AND                                   $610.50
                                                       RECOVERY: Attend section 341
                                                       meeting of Paradigm related debtor
                                                       (1.5); attend section 341 meeting of
                                                       Debtor; and discuss issues with the
                                                       trustee (1.8).



12/18/18    BWIL            1.80                       ASSET ANALYSIS AND                                   $333.00
                                                       RECOVERY: Draft subpoena for
                                                       ADP Payroll Services, Inc. records of
                                                       the debtor (0.8); draft exhibit A thereto
                                                       requesting documents (0.6); draft notice
                                                       of subpoena and cause the same to be
                                                       filed (0.2); and correspond with the
                                                       trustee (0.2).




                                                Page 3
                                                                                                  48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document     Page
                                              December 11,10 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task     Activity   Description of Legal Services                       Amount

12/27/18    BWIL            0.40                       ASSET ANALYSIS AND                                   $74.00
                                                       RECOVERY: Draft subpoena for
                                                       ADP, exhibit thereto, and the notice of
                                                       subpoena.

01/14/19    BWIL            0.50                       ASSET ANALYSIS AND                                   $92.50
                                                       RECOVERY: Review produced
                                                       documents in response to subpoena to
                                                       ADP, Inc.

02/04/19    BWIL            0.20                       ASSET ANALYSIS AND                                   $37.00
                                                       RECOVERY: Review file and follow
                                                       up with the trustee regarding respond to
                                                       subpoena by ADP.

02/05/19    BWIL            0.70                       ASSET ANALYSIS AND                                  $129.50
                                                       RECOVERY: Call with counsel for
                                                       creditor group (0.2); discuss issues with
                                                       the trustee (0.1); and draft response to
                                                       counsel (0.4).

03/18/19    BWIL            0.80                       ASSET ANALYSIS AND                                  $148.00
                                                       RECOVERY: Review subpoena
                                                       served upon the trustee by creditors of
                                                       the case; correspond with the trustee
                                                       and creditor's counsel; and respond in
                                                       part to the subpoena request.

04/24/19    BWIL            0.10                       ASSET ANALYSIS AND                                   $18.50
                                                       RECOVERY: Review status of the
                                                       case; and follow up with trustee on plan
                                                       of action.

05/06/19    BWIL            0.30                       ASSET ANALYSIS AND                                   $55.50
                                                       RECOVERY: Review proof of claim
                                                       filed by the chapter 7 trustee for the
                                                       related bankruptcy case.

05/16/19    BWIL            1.40                       ASSET ANALYSIS AND                                  $259.00
                                                       RECOVERY: Review status of the
                                                       case (0.5); review trustee's email to the
                                                       accountant and requested materials
                                                       and prepare subpoena (0.9).

05/17/19    BWIL            1.00                       ASSET ANALYSIS AND                                  $185.00
                                                       RECOVERY: Review claims filed
                                                       (0.4); and evaluate status of the case
                                                       and review trustee's request for
                                                       information and subpoenas to issue
                                                       (0.6).




                                                Page 4
                                                                                                 48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document     Page
                                              December 11,11 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task     Activity   Description of Legal Services                       Amount

06/13/19    BWIL            1.90                       ASSET ANALYSIS AND                                  $351.50
                                                       RECOVERY: Review trustee request
                                                       on subpoena (0.1); review account
                                                       numbers/information of debtor and
                                                       related entities/individuals (0.5); draft
                                                       subpoena for Chase Bank and related
                                                       documents (0.5); draft subpoenas for
                                                       MACU and Beehive Credit Union (0.7);
                                                       and correspond and discuss with the
                                                       trustee (0.1).

06/17/19    BWIL            0.40                       ASSET ANALYSIS AND                                   $74.00
                                                       RECOVERY: Revise subpoena to
                                                       Chase Bank (0.2); and correspond with
                                                       accountant regarding subpoena and
                                                       other subpoenas to be served (0.2).

06/18/19    BWIL            1.80                       ASSET ANALYSIS AND                                  $333.00
                                                       RECOVERY: Correspond with the
                                                       accountant in the case regarding
                                                       requested material (0.2); revise chase
                                                       subpoena (0.4); and draft subpoenas
                                                       and exhibits thereto for MACU and
                                                       Beehive credit union (1.2).

06/19/19    BWIL            0.80                       ASSET ANALYSIS AND                                  $148.00
                                                       RECOVERY: Finalize Chase
                                                       subpoena and cause the same to be
                                                       filed in the bankruptcy case (0.4); and
                                                       draft subpoenas for other banks/credit
                                                       unions (0.4).

06/20/19    BWIL            1.10                       ASSET ANALYSIS AND                                  $203.50
                                                       RECOVERY: Review request from
                                                       accountant regarding bank accounts
                                                       and review bank account information
                                                       (0.6); and draft subpoenas for new (4)
                                                       bank accounts to each bank (0.5).

06/21/19    BWIL            3.40                       ASSET ANALYSIS AND                                  $629.00
                                                       RECOVERY: Finalize MACU and
                                                       Beehive subpoenas (0.9); review
                                                       information on 4 other banks and
                                                       multiple accounts and draft subpoenas
                                                       for all accounts and exhibits thereto and
                                                       notices of subpoenas for each (2.5).

06/25/19    BWIL            1.70                       ASSET ANALYSIS AND                                  $314.50
                                                       RECOVERY: Review accountant's
                                                       comments to subpoenas (0.1); revise all
                                                       subpoenas to provide for accountant's
                                                       request (0.7); and draft four notices of
                                                       subpoena and cause the notices to be
                                                       filed and subpoena's served (0.9).

                                                Page 5
                                                                                                 48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document     Page
                                              December 11,12 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task     Activity   Description of Legal Services                      Amount

06/27/19    BWIL            0.20                       ASSET ANALYSIS AND                                  $37.00
                                                       RECOVERY: Call with Pioneer FCU
                                                       regarding subpoena; review documents
                                                       and invoice received; and send to the
                                                       client and accountant with comment.

07/02/19    BWIL            1.60                       ASSET ANALYSIS AND                                 $296.00
                                                       RECOVERY: Review Pioneer
                                                       response to subpoena (0.8); correspond
                                                       with accountant regarding the same
                                                       (0.2); call from Chase regarding
                                                       subpoena (0.1); and revise subpoena to
                                                       Chase per bank's request and serve
                                                       upon Chase (0.5).

07/08/19    BWIL            2.20                       ASSET ANALYSIS AND                                 $407.00
                                                       RECOVERY: Two calls with
                                                       Columbia Debt Recovery and its
                                                       principal and counsel to discuss
                                                       subpoena for Wells Fargo account
                                                       (0.8); draft email to the trustee to advise
                                                       of the status (0.2); review subpoena
                                                       and documents related thereto (0.7);
                                                       call with Wells Fargo regarding the
                                                       same subpoena (0.2); email counsel for
                                                       Columbia the information requested
                                                       (0.2); and advise trustee of status (0.1).

07/09/19    BWIL            1.10                       ASSET ANALYSIS AND                                 $203.50
                                                       RECOVERY: Review accountant's
                                                       analysis of the Wells Fargo account
                                                       issue (0.1); call to Wells Fargo and
                                                       advise of position as to the subpoena
                                                       (0.2); call to Columbia's counsel and
                                                       discuss issues related to the subpoena
                                                       (0.2); and evaluate MACU's response to
                                                       the subpoena and provide to the
                                                       accountant with comment (0.6).

07/09/19    CWAM            0.40                       ASSET ANALYSIS AND                                  $54.00
                                                       RECOVERY: Download and save
                                                       subpoena response documents from
                                                       Mountain America Credit Union's FTP
                                                       server, upload same documents to
                                                       ShareFile for client review.

07/11/19    BWIL            1.10                       ASSET ANALYSIS AND                                 $203.50
                                                       RECOVERY: Call with Beehive Bank
                                                       regarding response to subpoena (0.2);
                                                       evaluate Beehive response and
                                                       documents thereto and provide to the
                                                       accountant with comment (0.9).




                                                Page 6
                                                                                                48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document     Page
                                              December 11,13 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task     Activity   Description of Legal Services                       Amount

07/12/19    BWIL            2.20                       ASSET ANALYSIS AND                                  $407.00
                                                       RECOVERY: Review subpoena
                                                       responses (0.5); review update from
                                                       accountant regarding all subpoena
                                                       response information (0.5); call with
                                                       Bank of Commerce regarding its
                                                       production (0.4); advise the client and
                                                       the accountant regarding the same
                                                       (0.2); and review status of pending
                                                       subpoenas (0.6).

07/15/19    BWIL            0.80                       ASSET ANALYSIS AND                                  $148.00
                                                       RECOVERY: Review response from
                                                       Bank of Commerce with respect to the
                                                       subpoena (0.2); advise the trustee and
                                                       the accountant with respect to this (0.1);
                                                       and review other responses to
                                                       subpoena requests (0.5).

07/16/19    BWIL            1.80                       ASSET ANALYSIS AND                                  $333.00
                                                       RECOVERY: Evaluate subpoena
                                                       responses (0.8); and correspond with
                                                       the accountant and discuss with the
                                                       trustee the appropriate approach as to
                                                       the DA Investments account (0.2); and
                                                       investigate DA Investments (0.8).

07/19/19    BWIL            0.40                       ASSET ANALYSIS AND                                   $74.00
                                                       RECOVERY: Call from G.
                                                       Rainsdon's office regarding subpoena
                                                       and provide copy of the same to the
                                                       trustee (0.2); and review the status of
                                                       other outstanding subpoenas (0.2).

07/22/19    BWIL            2.90                       ASSET ANALYSIS AND                                  $536.50
                                                       RECOVERY: Evaluate Zion bank
                                                       response to subpoena (0.6); review the
                                                       information needed from DA
                                                       Investments (0.9); draft subpoena for
                                                       DA Investments and exhibits thereto
                                                       (1.0); and correspond with the
                                                       accountant and the trustee on status of
                                                       the case (0.4).

07/23/19    BWIL            0.20                       ASSET ANALYSIS AND                                   $37.00
                                                       RECOVERY: Respond to
                                                       accountant's inquiry; and review status
                                                       of the subpoenas.




                                                Page 7
                                                                                                 48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document     Page
                                              December 11,14 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task     Activity   Description of Legal Services                    Amount

07/24/19    BWIL            1.40                       ASSET ANALYSIS AND                               $259.00
                                                       RECOVERY: Review Zions
                                                       subpoena response (0.7); send update
                                                       and all docs to the accountant and
                                                       trustee with comment (0.2); and
                                                       evaluate status of all subpoenas served
                                                       (0.5).

07/30/19    BWIL            0.50                       ASSET ANALYSIS AND                                $92.50
                                                       RECOVERY: Review response from
                                                       subpoena to Wells Fargo (0.4); and
                                                       evaluate missing documents (0.1).

08/02/19    BWIL            0.90                       ASSET ANALYSIS AND                               $166.50
                                                       RECOVERY: Review and evaluate
                                                       subpoena response from JP Morgan
                                                       Chase.

08/05/19    BWIL            0.70                       ASSET ANALYSIS AND                               $129.50
                                                       RECOVERY: Review JP Morgan
                                                       production; and provide to the client and
                                                       accountant.

08/07/19    BWIL            0.20                       ASSET ANALYSIS AND                                $37.00
                                                       RECOVERY: Review inquiry from
                                                       related chapter 7 trustees regarding
                                                       AMEX issues; and review the file.

09/11/19    BWIL            1.20                       ASSET ANALYSIS AND                               $222.00
                                                       RECOVERY: Evaluate subpoena to
                                                       AMEX in Paradigm case (0.1); discuss
                                                       issues with the trustee regarding AMEX
                                                       and the DA Investments subpoena
                                                       (0.2); discuss AMEX subpoena with
                                                       Dan Green, counsel for trustee in
                                                       Paradigm case and email counsel (0.3);
                                                       and evaluate response for DA
                                                       Investments subpoena missed deadline
                                                       (0.6).

09/20/19    BWIL            0.60                       ASSET ANALYSIS AND                               $111.00
                                                       RECOVERY: Evaluate status of
                                                       discovery (0.4); and draft meet and
                                                       confer letter regarding subpoena (0.2).

09/24/19    BWIL            2.40                       ASSET ANALYSIS AND                               $444.00
                                                       RECOVERY: Review AMEX
                                                       response to subpoena (2.0); and advise
                                                       the trustee regarding the same (0.4).




                                                Page 8
                                                                                              48489.0012.12947937.1
       Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                  Document     Page
                                              December 11,15 of 22
                                                           2019                Invoice No. 403916

Date        Professional   Hours   Task      Activity   Description of Legal Services                      Amount

09/30/19    BWIL            0.40                        ASSET ANALYSIS AND                                  $74.00
                                                        RECOVERY: Review the status of
                                                        the case (0.2); and review trustee's
                                                        request regarding bank accounts and
                                                        respond (0.2).

10/01/19    BWIL            0.40                        ASSET ANALYSIS AND                                  $74.00
                                                        RECOVERY: Evaluate request from
                                                        creditor regarding accounts identified as
                                                        related to debtor (0.2); review prior
                                                        response to creditor's subpoena (0.1);
                                                        and send email to the creditor's counsel
                                                        regarding the same (0.1).

10/11/19    BWIL            1.70                        ASSET ANALYSIS AND                                 $314.50
                                                        RECOVERY: Review status of all
                                                        subpoenas (0.4); research failure to
                                                        comply with subpoena and local rules
                                                        regarding the same (0.4); and draft and
                                                        cause to be served meet and confer
                                                        letter on DA Investments, LLC for failure
                                                        to respond to the subpoena (0.9).

10/28/19    BWIL            0.20                        ASSET ANALYSIS AND                                  $37.00
                                                        RECOVERY: Review accountant's
                                                        questions regarding the AMEX issue;
                                                        and locate password for document
                                                        responding to subpoena.

10/29/19    BWIL            0.20                        ASSET ANALYSIS AND                                  $37.00
                                                        RECOVERY: Discuss status with the
                                                        trustee and plan of action (0.2).

11/13/19    BWIL            0.30                        ASSET ANALYSIS AND                                  $55.50
                                                        RECOVERY: Review status of the
                                                        case (0.2); and respond to the trustee
                                                        regarding status of subpoena (0.1).

06/19/20    BWIL            2.00                        FEE/EMPLOYMENT                                     $370.00
                                                        APPLICATIONS: Draft Fee
                                                        Application.


                                    Total Fees:                                                       $11,246.50




                                                  Page 9
                                                                                                 48489.0012.12947937.1
       Case 18-00851-TLM       Doc 97     Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                     Document     Page
                                                 December 11,16 of 22
                                                              2019                Invoice No. 403916

Disbursements

Date        Professional   Description                                            Task   Amount

09/18/18    CDAV           Copying                                                         $0.72

10/24/18    CDAV           Copying                                                         $6.48

10/25/18    CDAV           Copying                                                         $2.16

01/14/19    SRS            Subpoena Fees - Tri-County Process Serving                     $56.00
                           Service upon ADP Payroll Services Documents:
                           Subpoena to Produce Documents, Information, or
                           Objects or to Permit Inspection of Premises in a
                           Bankruptcy Case (or Adversary Proceeding)

01/14/19    SRS            Subpoena Fees - Tri-County Process Serving                     $56.00
                           Service upon ADP Payroll Services Documents:
                           Subpoena to Produce Documents, Information, or
                           Objects or to Permit Inspection of Premises in a
                           Bankruptcy Case (or Adversary Proceeding)

06/21/19    LHAN           Copying                                                         $1.62

06/25/19    CDAV           Copying                                                         $3.06

06/27/19    BWIL           Subpoena Fees - Tri-County Process Serving                     $56.00
                           Service upon Mountain America Federal Credit
                           Union Documents: Subpoena to Produce
                           Documents, Information, or Objects or to Permit
                           Inspection of Premises in a Bankruptcy Case (or
                           Adversarial Proceeding)

06/27/19    BWIL           Subpoena Fees - Tri-County Process Serving                     $56.00
                           Service upon Helena Agri-Enterprises Documents:
                           Subpoena to Produce Documents, Information, or
                           Objects or to Permit Inspection of Premises in a
                           Bankruptcy Case (or Adversarial Proceeding)

07/02/19    LMD            Subpoena Fees - Tri-County Process Serving                     $38.00
                           Subpoena Fees - Tri-County Process Serving
                           Service upon Wells Fargo Bank Documents:
                           Subpoena to Produce Documents, Information, or
                           Objects or to Permit Inspection of a Premises in a
                           Bankruptcy Case (or Adversarial Proceeding)

07/02/19    LMD            Subpoena Fees - Tri-County Process Serving                    $137.00
                           Subpoena Fees - Tri-County Process Serving
                           Service upon Pioneer Federal Credit Union
                           Documents: Subpoena to Produce Documents,
                           Information, or Objects or to Permit Inspection of a
                           Premises in a Bankruptcy Case (or Adversarial
                           Proceeding)

07/02/19    BWIL           Client Charges - Pioneer Federal Credit Union R.              $129.25
                           Jaques bank records




                                                     Page 10
                                                                                         48489.0012.12947937.1
     Case 18-00851-TLM     Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                Document     Page
                                            December 11,17 of 22
                                                         2019                Invoice No. 403916

Disbursements

07/02/19    LMD        Subpoena Fees - Tri-County Process Serving                            $61.40
                       Service upon Zions Bank Documents: Subpoena
                       to Produce Documents, Information, or Objects or
                       to Permit Inspection of a Premises in a Bankruptcy
                       Case (or Adversarial Proceeding)

07/15/19    BWIL       Subpoena Fees - Tri-County Process Serving                           $160.00
                       Service upon Beehive Federal Credit Union
                       Douments: Subpoena to Produce Documents,
                       Information, or Objects or to Permit Inspection of
                       Premises in a Bankruptcy Case (or Adversarial
                       Proceeding)

07/15/19    BWIL       Subpoena Fees - Tri-County Process Serving                           $135.00
                       Service upon The Bank of Commerce Douments:
                       Subpoena to Produce Documents, Information, or
                       Objects or to Permit Inspection of Premises in a
                       Bankruptcy Case (or Adversarial Proceeding)

07/22/19    CDAV       Copying                                                                $0.72

07/22/19    CDAV       Copying                                                                $1.80

07/31/19    SRS        Subpoena Fees - Wells Fargo Bank - Commercial                         $90.00
                       Cards Zions Bank Subpoena Fee

08/09/19    BWIL       Client Charges - JPMorgan Chase Rentmaster of                         $49.50
                       Rexburg bank records

08/14/19    BWIL       Subpoena Fees - Tri-County Process Serving                           $160.00
                       Service upon DA Investments, LLC

08/26/19    BWIL       Client Charges - Wells Fargo Bank Rentmaster of                      $115.30
                       Rexburg bank records

11/06/19               Postage                                                                $7.60

                                                                        Sub-Total Disbursements:   $1,323.61


                                  Total Current Billing:                                           $12,570.11




                                                 Page 11
                                                                                            48489.0012.12947937.1
     Case 18-00851-TLM           Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08 Desc Main
File No.: 48489-0012                      Document     Page
                                                  December 11,18 of 22
                                                               2019                Invoice No. 403916

                    For Your Convenience We Accept Payments By Credit Card or Electronic Check



To make a secure online payment, visit us at https://hawleytroxell.com. Hover over the Contact Us link to access the
 Client Payment Portal link. Make a quick one-time payment or create a profile with password for returning clients.



                                    Or complete the information requested below

                                          Mail or fax the completed form to:

                                         Hawley Troxell Ennis & Hawley LLP

                                               Attn: Billing Department

                                                      P. O. Box 1617

                                                Boise, ID 83701-1617

                                                    Fax (208) 954-5284


         Cardholder’s Name:

         Account Number:                                           Expiration Date: Mo.:     Year:

         Security Code (3 or 4-dight number on card):

         Address:

         Zip Code of Credit Card Billing Address:

         How may we contact you? Telephone number:                                E-Mail:

         Amount to be Charged: $

         Hawley Troxell Ennis & Hawley LLP File Number or Invoice Number:


         By signing below, client gives informed consent to any disclosures required by the card company
         and understands the actual costs of using a credit card.



         Cardholder’s
         Signature:                                                               Date:




                                                         Page 12
                                                                                                  48489.0012.12947937.1
Case 18-00851-TLM       Doc 97    Filed EXHIBIT
                                        07/01/20 B Entered 07/01/20 14:23:08          Desc Main
                                 Document     Page 19 of 22
                     NARRATIVE SUMMARY
I.    BACKGROUND.
      The background information of the bankruptcy case, to the best of Applicant's
      knowledge, is as follows:

A.    Date the bankruptcy petition was filed.    June 29, 2018

B.     Date of application and order             Application: 09/10/18 (Dkt. No. 22)
      authorizing employment of applicant’s      Order Approving Application: October 11,
      firm.                                      2018 (Dkt. No. 39)

C.     On whose behalf are the services being    Noah Hillen, Chapter 7 Trustee
      provided?

D.    Date services commenced.                   09/10/18

E.     Employment on hourly or contingency       Hourly at $185 for Brent Wilson
      basis (list any limitations or caps).

F.     Rate charged non-bankruptcy clients       Brent Wilson’s current hourly rate for other
      for similar services.                      clients is $220

G.     Application for interim or final          Final
      compensation and expenses.

H.     Time period of the services or            09/10/18 – 06/19/2020
      expenses covered by the application.

I.     Is the application filed less than 120    No
      days after the order of relief or prior
      application.

II.   CASE STATUS.
      (complete for chapter 7 or 11 cases)

A.     Amount of cash on hand or in deposit      $34,833.88
      in the estate.

B.     Amount and nature of accrued unpaid     $45,000
      administrative expenses (include trustee
      fees and expenses, if applicable).

C.     The amount of unencumbered funds in       $34,833.88
      the estate.

D.    Operating profit of loss, if applicable.   N/A

E.    Estimated case closure date.               2022


NARRATIVE SUMMARY - 1 -
                                                                             48489.0012.12947412.1
Case 18-00851-TLM        Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08       Desc Main
                                  Document     Page 20 of 22
                      NARRATIVE SUMMARY
III.   PROJECT SUMMARY.                              LIST OF PROJECTS OR TASKS
                                                      WHICH ARE ITEMIZED ON
                                                    EXHIBIT “A” AND DISCUSSED IN
                                                          THE APPLICATION
                                                            Application to Employ and
Identify each discrete project or task for which            Investigate Assets of the Estate.
compensation or reimbursement of expenses is                Upon being contacted by
sought. Each project itemization must include,              Trustee, the Applicant reviewed
on a separate attachment.                                   the legal claims and analysis
                                                            involved in the case, and the
a.      Description of the project, its necessity           Applicant prepared and filed an
       and benefit to the estate and the status             application to be employed.
       of the project.                                      The Applicant conducted
                                                            research into the assets of the
b.      Identification of each person providing             Estate. The benefit to the Estate
       billable services on the project.                    was to commence the case and
                                                            compile necessary information
c.      A statement of the number of hours                  to eventually pursue Estate
       spend and amount of compensation                     claims. The status of this
       requested for each professional and                  project is complete and was
       paraprofessional for each project.                   conducted by Brent Wilson.
                                                            The total number of hours under
d.      Itemized time and service entries                   this project was 6.5 hours and
       including chronologically listing of                 the fees sought are based upon
       date of service, description of service              the fee agreement.
       and time spent on providing service.
                                                            Defend Motion for Joint
                                                            Administration, Subpoena
                                                            Multiple Bank and Other
                                                            Records from Third Parties, and
                                                            Work with the Accountant to
                                                            Compile Information. The
                                                            Applicant objected to the joint
                                                            administration of the cases via a
                                                            memorandum and hearing with
                                                            the Bankruptcy Court. The
                                                            Applicant drafted and served
                                                            multiple subpoenas to gather the
                                                            information to support Estate
                                                            claims now being pursued, and
                                                            worked with the Accountant
                                                            hired in the case to obtain the
                                                            appropriate information from
                                                            the third parties. The benefit to
                                                            the Estate was providing the
                                                            Court with the Trustee’s view

NARRATIVE SUMMARY - 2 -
                                                                          48489.0012.12947412.1
Case 18-00851-TLM   Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08       Desc Main
                             Document     Page 21 of 22
                NARRATIVE SUMMARY
                                                       regarding joint administration
                                                       and to obtain all necessary
                                                       information from multiple third
                                                       parties to pursue Estate claims.
                                                       The status of this project is
                                                       complete and was conducted by
                                                       Brent Wilson. The total number
                                                       of hours under this project was
                                                       51.70 hours and the fees sought
                                                       are based upon the fee
                                                       agreement.

                                                       Fee Application. The Applicant
                                                       drafted this Application, and all
                                                       exhibits thereto. The benefit to
                                                       the Estate was the payment of
                                                       Trustee’s counsel to move the
                                                       case to a position to pay the
                                                       creditors of the Estate and
                                                       eventually close the case. The
                                                       status of this project is pending
                                                       court approval and was
                                                       conducted by Brent Wilson.
                                                       The total number of hours under
                                                       this project was 2.0 hours and
                                                       the fees sought are based upon
                                                       the fee agreement.


                                          TOTAL HOURS (itemized in Exhibit A and the
                                          Application): 60.60




NARRATIVE SUMMARY - 3 -
                                                                     48489.0012.12947412.1
Case 18-00851-TLM       Doc 97    Filed 07/01/20 Entered 07/01/20 14:23:08          Desc Main
                                 Document     Page 22 of 22
                     NARRATIVE SUMMARY

                                    CERTIFICATION

        The applicant certifies that the person on whose behalf the applicant is employed has
 received and reviewed the application for compensation and reimbursement for expenses. The
 applicant further certifies that the person on whose behalf the applicant is employed has:


  Approved the Application
  Not Approved the Application




                                                   /s/ Brent R. Wilson
                                                   APPLICANT




NARRATIVE SUMMARY - 4 -
                                                                            48489.0012.12947412.1
